Exhibit 10.3

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of May 4, 2018, between Kona Grill, Inc., a Delaware corporation (the
“Company”), Ahwanova Limited, a company limited by shares incorporated under the
laws of British Virgin Islands (“Ahwanova”), and Berke Bakay (“Bakay” and
together with Ahwanova, each a “Purchaser” and collectively, the “Purchasers”)
and each other Holder from time to time a party hereto.

 

WHEREAS, this Agreement is made in connection with the closing of the issuance
and sale of the Company’s common stock, par value $0.01 per share (the
“Shares”), pursuant to (1) the Subscription Agreements, dated as of May 2, 2018,
by and between the Company and each of Wisdom Sail Limited, a limited liability
company incorporated under the laws of Cayman Islands (“Wisdom”), and Bakay (as
amended from time to time, the “Subscription Agreements”) and (2) the Assignment
Agreement, dated as of May 3, 2018, by and between Wisdom and Ahwanova;

 

WHEREAS, in connection with the Subscription Agreements, the Company has agreed
to register for resale by the Holder(s) (as defined below) the Shares purchased
by the Purchasers; and

 

WHEREAS, it is the Company’s obligation under each Subscription Agreements to
execute and deliver this Agreement to the Purchaser that is a party thereto.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by each party hereto, the parties hereby agree as
follows:

 

Article I
DEFINITIONS

 

Section 1.01     Definitions. In addition to the definitions set forth above,
the following terms, as used herein, have the following meanings:

 

“Affiliate” of any particular Person means any other Person directly or
indirectly controlling, controlled by or under common control with such Person.
For purposes of this definition, “control” (including, the correlative meanings,
“controlling”, “controlled by” and “under common control with”) means, with
respect to a Person, the power to direct or cause the direction of the
management and policies of such Person, directly or indirectly, whether through
the ownership of equity interests, including but not limited to voting
securities, by contract or agency or otherwise.

 

“Agreement” means this Registration Rights Agreement, as it may be amended,
supplemented or restated from time to time.

 

“Block Trade” means any bought deal or block sale by the applicable Selling
Holder to a financial institution.

 

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in The City of New York are authorized by law to close.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” means the common stock, par value $0.01 per share, of the
Company.

 

“Demand Registration” is defined in Section 2.02(a).

 

 

--------------------------------------------------------------------------------

 

 

“Demand Registration Statement” is defined in Section 2.02(a).

 

“End of Suspension Notice” is defined in Section 2.05(b).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“FINRA” means Financial Industry Regulatory Authority, Inc.

 

“Holder” means each of the Purchasers and any Permitted Transferee.

 

“Indemnified Party” is defined in Section 2.10.

 

“Indemnifying Party” is in Section 2.10.

 

“Inspector” means an Inspector as defined in Section 2.06.

 

“Issuer Free Writing Prospectus” means an issuer free writing prospectus as
defined in Rule 433 under the Securities Act.

 

“NASDAQ” is defined in Section 3.01.

 

“Overnight Underwritten Offering” means an underwritten offering that is
launched after the close of trading on one trading day and priced before the
open of trading on the next succeeding trading day.

 

“Permitted Transferee” means any Person to whom a Holder sells, assigns or
transfers all or a portion of its Registrable Securities; provided that (a) such
Person is a Private Purchaser; and (b) such Private Purchaser executes a joinder
to this Agreement under which it becomes a Holder under this Agreement and
agrees to be bound by the provisions of this Agreement applicable to Holders.

 

“Person” means an individual or a corporation, partnership, limited liability
company, association, trust, or any other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

 

“Piggy-Back Notice” is defined in Section 2.03.

 

“Piggy-Back Registration” is defined in Section 2.03.

 

“Piggy-Back Registration Statement” is defined in Section 2.03.

 

“Private Purchaser” means a Person to which a Purchaser sells, assigns or
transfers its Registrable Securities in a transaction not registered under the
Securities Act.

 

“Records” is defined in Section 2.06.

 

“Registrable Securities” means the Common Stock acquired by the Purchasers
pursuant to the Subscription Agreements (equal to 2,651,261 shares of Common
Stock being subscribed for by Ahwanova and 492,997 shares of Common Stock being
subscribed for by Bakay) and any additional securities that may be issued or
distributed or be issuable in respect of such Common Stock by way of conversion,
dividend, stock-split, distribution or exchange, merger, consolidation,
exchange, recapitalization or reclassification or similar transactions until
(a) a registration statement covering such shares has been declared effective by
the Commission and such shares have been disposed of pursuant to such effective
registration statement; (b) such shares have been sold under circumstances in
which all of the applicable conditions of Rule 144 are met; (c) such time as the
Holders are permitted to sell such shares under Rule 144 without limitation on
the amount of securities sold or the manner of sale; or (d) such shares are
otherwise transferred to any Person other than a Permitted Transferee.

 

 

--------------------------------------------------------------------------------

 

 

“Registration Expenses” is defined in Section 2.07.

 

“Representatives” means, with respect to any Person, any of such Person’s
officers, directors, employees, agents, attorneys, accountants, actuaries,
consultants or financial advisors or other Persons associated with, or acting on
behalf of, such Person.

 

“Rule 144” means Rule 144 promulgated under the Securities Act, as amended from
time to time, or any similar successor rule thereto that may be promulgated by
the Commission.

 

“Rule 144A” means Rule 144A promulgated under the Securities Act, as amended
from time to time, or any similar successor rule thereto that may be promulgated
by the Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Selling Holder” means a Holder who is selling or may sell Registrable
Securities pursuant to a registration statement under the Securities Act
pursuant to the terms hereof.

 

“Shelf Registration Statement” is defined in Section 2.01(a).

 

“Subscription Agreements” is defined in the Recitals.

 

“Suspension Event” is defined in Section 2.05(a).

 

“Suspension Notice” is defined in Section 2.05(b).

 

“Underwriter” means, with respect to any underwritten offering under this
Agreement, an underwriter for such offering.

 

“Underwritten Demand Offering” is defined in Section 2.02(c).

 

“Underwritten Piggy-Back Offering” is defined in Section 2.02(c).

 

“Underwritten Shelf Offering” is defined in Section 2.01(c).

 

Article II
REGISTRATION RIGHTS

 

Section 2.01     Shelf Registration.

 

(a)     Preparation and Filing of Shelf Registration Statement. So long as the
Company is eligible to use Form S-3 or similar short-form registration
statement, at any time when a shelf registration statement on Form S-3 of the
Company that provides for the resale of all of the Registrable Securities on a
delayed or continuous basis pursuant to Rule 415 under the Securities Act (a
“Shelf Registration Statement”) is not effective, as promptly as practicable
following the written request of a Purchaser (but no later than thirty (30) days
after the receipt of such written request), the Company shall (i) prepare and
file a Shelf Registration Statement, and (ii) if such Shelf Registration
Statement is not an “automatic shelf registration statement” as defined in Rule
405 of the Securities Act, use reasonable best efforts to cause the Shelf
Registration Statement to be declared effective by the Commission as promptly as
reasonably practicable after the receipt of such written request (but no later
than sixty (60) days thereafter, or ninety (90) days thereafter if the
Commission reviews and has written comments to the Shelf Registration Statement.
The Company shall use reasonable best efforts to keep such Shelf Registration
Statement continuously effective for a period ending when all Registrable
Securities covered by such Shelf Registration Statement are no longer
Registrable Securities.

 

 

--------------------------------------------------------------------------------

 

 

(b)     Selling Holders. In the event that a Shelf Registration Statement is
filed after the date of this Agreement as provided under Section 2.01(a), as
promptly as practicable (but no later than thirty (30) days) after the time the
Shelf Registration Statement becomes or is declared effective, the Purchasers
(and, if applicable, any other Holder) shall be named as Selling Holders in the
Shelf Registration Statement, or in a prospectus supplement thereto, in such a
manner as to permit such Holders to deliver a prospectus to purchasers of
Registrable Securities in accordance with applicable law. If required by
applicable law, subject to the terms and conditions hereof, after the
effectiveness of a new Shelf Registration Statement, upon the written request of
any Holder, the Company shall file a supplement to such prospectus or amendment
to the Shelf Registration Statement to name such Holder as a Selling Holder
therein and shall use reasonable best efforts to cause any post-effective
amendment to such Shelf Registration Statement filed for such purpose to be
declared effective by the Commission as promptly as reasonably practicable after
the filing thereof. Unless the Company and each Holder shall consent in writing,
no party, other than a Holder, shall be a Selling Holder under the Shelf
Registration Statement.

 

(c)     Underwritten Shelf Offering. The Holders may, by written notice to the
Company, elect to sell some or all of the Registrable Securities registered
pursuant to a Shelf Registration Statement, in the form of an underwritten
offering under the Shelf Registration Statement (an “Underwritten Shelf
Offering”); provided, that (i) the Company shall not be obligated to effect more
than three (3) underwritten offerings under this Section 2.01(c) and Section
2.02; (ii) the Company shall not be obligated to effect an underwritten offering
more than once in any six (6) month period; and (iii) the Company shall not be
required to effect an Underwritten Shelf Offering unless the amount of such
offering is expected to be at least $500,000. For the avoidance of doubt, the
Holders may make an unlimited number of sales under any Shelf Registration
Statement that are not underwritten offerings. Any request for an Underwritten
Shelf Offering will specify the number of shares of Registrable Securities
proposed to be sold and will also specify the intended method of disposition
thereof (which may include a Block Trade or an Overnight Underwritten Offering).
The Company shall select the Underwriter or Underwriters in connection with any
such Underwritten Shelf Offering; provided that such Underwriter or Underwriters
must be reasonably satisfactory to the Holders. Unless the Company and each
Holder shall consent in writing, no party, other than a Holder, shall be
permitted to offer securities in connection with any such Underwritten Shelf
Offering.

 

(d)     Filing of Additional Registration Statements. The Company shall prepare
and file such additional registration statements or prospectus supplements
thereto as may be necessary under the rules and regulations promulgated pursuant
to the Securities Act and use reasonable best efforts to cause such registration
statements to be declared effective by the Commission so that the registration
statement remains continuously effective with respect to resales of Registrable
Securities as of and for the period required under the last sentence of Section
2.01(a) and the Holders may sell Registrable Securities as Selling Holders
thereunder, such subsequent registration statements to constitute a Shelf
Registration Statement hereunder. To the extent that the Company is a well-known
seasoned issuer (as defined in Rule 405 of the Securities Act, each Shelf
Registration Statement shall be an automatic shelf registration statement on
Form S-3. To the extent that the Company is not eligible to use an automatic
shelf registration statement on Form S-3, the Shelf Registration Statement shall
be a non-automatic shelf registration statement on Form S-3, or if the Company
ceases to be eligible to use Form S-3, the Shelf Registration Statement shall be
a registration statement on Form S-1.

 

 

--------------------------------------------------------------------------------

 

 

Section 2.02     Demand Registration.

 

(a)     Request for Registration. In the event that the Company fails to file,
has not filed or, if filed, fails to maintain the effectiveness of, a Shelf
Registration Statement then, in addition to any other remedies the Holders may
have, at law or in equity, one or more Holders may make a written request to the
Company for registration under the Securities Act of all or part of their
Registrable Securities (a “Demand Registration”). As promptly as practicable
(but no later than thirty (30) days) after receipt of the written request for
the Demand Registration, the Company shall prepare and file a registration
statement on an appropriate form with respect to any Demand Registration (a
“Demand Registration Statement”) and shall use reasonable best efforts to cause
the Demand Registration Statement to be declared effective by the Commission as
promptly as reasonably practicable (but no later than sixty (60) days, or ninety
(90) days if the Commission reviews and has written comments to the Demand
Registration Statement) after the filing thereof and the Company shall use
reasonable best efforts to keep such Demand Registration Statement effective for
a period ending when all Registrable Securities covered by the Demand
Registration Statement are no longer Registrable Securities. The Company shall
not be obligated to effect more than three (3) underwritten offerings under
Section 2.01(c) and this Section 2.02. Any request for a Demand Registration
will specify the number of shares of Registrable Securities proposed to be sold
and will also specify the intended method of disposition thereof (which may
include a Block Trade or an Overnight Underwritten Offering). Unless the Company
and each Holder shall consent in writing, no party, other than a Holder, shall
be permitted to offer securities in connection with any such Demand
Registration. Any Holder that has requested its Registrable Securities be
included in a Demand Registration pursuant to this Section 2.02(a) may withdraw
all or any portion of its Registrable Securities from a Demand Registration at
any time prior to the effectiveness of the applicable Demand Registration
Statement. Upon receipt of a notice to such effect from Holders with respect to
all of the Registrable Securities to be included in the Demand Registration, the
Company shall cease all efforts to secure effectiveness of the applicable Demand
Registration Statement.

 

(b)     Effective Registration. A registration will not count as a Demand
Registration until the applicable Demand Registration Statement has become
effective.

 

(c)     Underwritten Demand Offering. If a Holder so elects, by written notice
to the Company, the offering of Registrable Securities pursuant to a Demand
Registration shall be in the form of an underwritten offering (an “Underwritten
Demand Offering”); provided, however, that (i) the Company shall not be
obligated to effect more than three (3) underwritten offerings under Section
2.01(c) and this Section 2.02,(ii) the Company shall not be obligated to effect
an underwritten offering more than once in any six (6) month period; and (iii)
the Company shall not be required to effect an Underwritten Demand Offering
unless the amount of such offering is expected to be at least $500,000. A
majority in interest of the Holders participating in an Underwritten Demand
Offering shall select the Underwriter or Underwriters in connection with any
such Underwritten Demand Offering; provided that such Underwriter or
Underwriters must be reasonably satisfactory to the Company. Unless the Company
and each Holder shall consent in writing, no party, other than a Holder, shall
be permitted to offer securities in connection with any such Underwritten Demand
Offering.

 

Section 2.03     Piggy-Back Registration. If the Company proposes to file a
registration statement under the Securities Act with respect to any offering of
its securities for its own account or for the account of any of its
securityholders (other than (a) any registration statement filed by the Company
under the Securities Act pursuant to Section 2.01 or Section 2.02, (b) a
registration statement on Form S-4 or Form S-8 (or any related form or
substitute form that may be adopted by the Commission), (c) a registration
incidental to an issuance of debt securities, (d) in connection with any
dividend or distribution reinvestment or similar plan, or (e) a registration of
securities solely relating to an offering and sale to employees or directors of
the Company pursuant to any employee stock plan or other employee benefit plan
arrangement, a dividend reinvestment plan, or a merger or consolidation) (a
“Piggy-Back Registration Statement”), then the Company shall give written notice
of such proposed filing to the Holders (a “Piggy-Back Notice”) as soon as
practicable (but in no event less than fifteen (15) days before the anticipated
filing date) (such a registration, a “Piggy-Back Registration”). The Piggy-Back
Notice shall state the intended method of disposition of the securities in the
Piggy-Back Registration, and such notice shall offer the Holders the opportunity
to register such number of shares of Registrable Securities as each such Holder
may request. Any Holder may elect to include its Registrable Securities in such
Piggy-Back Registration by delivering written notice of such election (including
the number of shares of Registrable Securities it desires to include) within
fifteen (15) days of receipt of the Piggy-Back Notice. If the Piggy-Back
Registration is in the form of an underwritten offering (an “Underwritten
Piggy-Back Offering”), the Company shall use reasonable best efforts to cause
the managing Underwriter or Underwriters of such Underwritten Piggy-Back
Offering to permit the Registrable Securities requested to be included therein
to be included on the same terms and conditions as apply to the Company and any
other securityholders. Each Holder shall be permitted to withdraw all or part of
its Registrable Securities from a Piggy-Back Registration at any time prior to
the effectiveness of such Piggy-Back Registration Statement. The Company
(whether on its own good faith determination or as the result of a request for
withdrawal by persons pursuant to separate written contractual obligations) may
withdraw a Piggy-Back Registration Statement at any time prior to the
effectiveness thereof. The Company shall not be obligated to effect more than
three (3) registrations under this Section 2.03. A registration will not count
for purposes of the immediately preceding sentence until the applicable
Piggy-Back Registration Statement has become effective.

 

 

--------------------------------------------------------------------------------

 

 

Section 2.04     Reduction of Offering. Notwithstanding anything contained
herein, if the managing Underwriter or Underwriters of an offering described in
Section 2.01(c), Section 2.02 or Section 2.03 advise the Company and the Holders
of the Registrable Securities included in such offering in writing that the
inclusion of the number of securities requested to be included in such
underwritten offering creates a substantial risk that the price per share will
be reduced or will otherwise materially adversely affect the timing, the
distribution method, or the probability of success of such offering, then the
amount of securities to be offered shall be reduced to a number that, in the
opinion of such managing Underwriter or Underwriters can be sold without
creating such a risk or having such other material adverse effect, and such
number of securities shall be allocated as follows:

 

(a)     in the event of an Underwritten Shelf Offering or an Underwritten Demand
Offering, the securities to be included in such Underwritten Shelf Offering or
Underwritten Demand Offering shall be allocated solely to the Holders that have
requested to participate in such Underwritten Shelf Offering or Underwritten
Demand Offering on a pro rata basis based on the relative number of Registrable
Securities then held by them; and

 

(b)     in the event of an Underwritten Piggy-Back Offering, the securities to
be included in such Underwritten Piggy-Back Offering shall be allocated,
(i) first, to the Company and/or any Person (other than a Holder) exercising a
contractual right to demand the registration and sale of its securities in such
Underwritten Piggy-Back Offering (it being understood there are no such
contractual rights in effect as of the date of this Agreement), as the case may
be, (ii) second, and only if all the securities referred to in clause (i) have
been included, to the Holders that have requested to participate in such
Underwritten Piggy-Back Offering on a pro rata basis based on the relative
number of Registrable Securities then held by each of them and (iii) third, and
only if all of the Registrable Securities referred to in clause (ii) have been
included, any other securities eligible for inclusion in such Underwritten
Piggy-Back Offering (it being understood there are no such eligible securities
as of the date of this Agreement).

 

 

--------------------------------------------------------------------------------

 

 

Section 2.05     Black-Out Periods.

 

(a)     Notwithstanding the provisions of Section 2.01 or Section 2.02, the
Company shall be permitted (x) to postpone the filing of any Shelf Registration
Statement filed pursuant to Section 2.01 or any Demand Registration Statement
filed pursuant to Section 2.02, (y) to suspend the effectiveness of any Shelf
Registration Statement or Demand Registration Statement or (z) to require the
Holders not to sell Registrable Securities under any Shelf Registration
Statement or Demand Registration Statement, in each case, for such times as the
Company reasonably may determine is necessary and advisable, if any of the
following events shall occur (each such circumstance a “Suspension Event”): (i)
the board of directors of the Company determines in good faith that
(A) disclosure of a material transaction that would otherwise be required to be
disclosed due to such registration would have an adverse effect on the Company
or the Company’s ability to consummate such a material transaction, (B) such
registration or continued registration would require premature disclosure of
material information that the Company has a bona fide business purpose for
preserving as confidential or (C) such registration or continued registration
would render the Company unable to comply with the requirements of the
Securities Act or Exchange Act; or (ii) solely in the case of foregoing clause
(y) or clause (z), the board of directors of the Company determines in good
faith that the Company is required by law, rule or regulation to supplement or
amend a Shelf Registration Statement or Demand Registration Statement in order
to ensure that it (or the prospectus contained therein) does not contain an
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading. Upon the
occurrence of any Suspension Event, the Company shall use reasonable best
efforts to resolve the Suspension Event and to file the applicable Shelf
Registration Statement or Demand Registration Statement, to cause the applicable
Shelf Registration Statement or Demand Registration Statement to become
effective and/or to permit resumed use of the Shelf Registration Statement or
Demand Registration Statement, as applicable, as soon as reasonably possible. If
the Company exercises a suspension under this Section 2.05(a), then during the
period of such suspension, the Company shall not engage in any transaction
involving the offer, issuance, sale or purchase of Company equity securities
(whether for the benefit of the Company or a third Person), except
(A) transactions involving the issuance or purchase of Company equity securities
as contemplated by employee benefit plans or employee or director arrangements
and (B) the issuance of Company equity securities as acquisition consideration
pursuant to any transaction described in clause (i) of this Section 2.05(a).

 

(b)     The Company will provide written notice (a “Suspension Notice”) to the
Holders of the occurrence of any Suspension Event within three (3) Business Days
after its occurrence; provided, however, that the Company shall not be permitted
to exercise a suspension pursuant to Section 2.05(a) more than twice during any
twelve (12)-month period, more than once per quarter or for a period exceeding
sixty (60) days on any one occasion. Upon receipt of a Suspension Notice, each
Holder agrees that it will (i) immediately discontinue offers and sales of
Registrable Securities under the applicable Shelf Registration Statement or
Demand Registration Statement and (ii) maintain the confidentiality of any
information included in the Suspension Notice unless otherwise required by law
or subpoena. The Holders may recommence effecting offers and sales of the
Registrable Securities pursuant to the applicable Shelf Registration Statement
or Demand Registration Statement following further written notice to such effect
(an “End of Suspension Notice”) from the Company, which End of Suspension Notice
shall be given by the Company to the Holders promptly (and no later than three
(3) Business Days) following the conclusion of any Suspension Event and its
effect.

 

(c)     Notwithstanding any provision herein to the contrary, if the Company
shall give a Suspension Notice with respect to any Shelf Registration Statement
or Demand Registration Statement pursuant to Section 2.05(a), the Company agrees
that it shall extend the period of time during which such Shelf Registration
Statement or Demand Registration Statement shall be maintained effective
(including the period referred to in Section 2.06(a)) by the number of days
during the period from the date of receipt by the Holders of the Suspension
Notice to and including the date of receipt by the Holders of the End of
Suspension Notice and promptly provide copies of the supplemented or amended
prospectus necessary to resume offers and sales, with respect to each Suspension
Event; provided, that such period of time shall not be extended beyond the date
that the Registrable Securities covered by such Shelf Registration Statement or
Demand Registration Statement are no longer Registrable Securities.

 

 

--------------------------------------------------------------------------------

 

 

Section 2.06     Registration Procedures; Filings; Information. Subject to
Section 2.05, in connection with any Shelf Registration Statement under Section
2.01, any Demand Registration Statement under Section 2.02 or Piggy-Back
Registration Statement under Section 2.03, the Company will use reasonable best
efforts to effect the registration and the sale of the applicable Registrable
Securities in accordance with the intended method of disposition thereof as
quickly as possible, and in connection with any such request:

 

(a)     The Company will as expeditiously as practicable, pursuant to the timing
requirements set forth herein, prepare and file with the Commission the
applicable registration statement on the applicable form required under this
Agreement (or, if this Agreement does not require a form, any appropriate form
permitting for the sale of the Registrable Securities according to the intended
method of disposition) and use reasonable best efforts to cause such
registration statement to become and remain effective (i) in the case of a Shelf
Registration Statement, for the period described in the last sentence of Section
2.01(a) and (ii) in the case of a Demand Registration Statement or Piggy-Back
Registration Statement, for a period of not less than 180 days from the
effective date of such registration statement or until all Registrable
Securities covered by such Demand Registration Statement or Piggy-Back
Registration Statement (as applicable) have been sold.

 

(b)     The Company will prior to filing a registration statement or prospectus
or any amendment or supplement thereto or any Issuer Free Writing Prospectus,
furnish to each Selling Holder and each Underwriter, if any, of the Registrable
Securities covered by such registration statement copies of such registration
statement, prospectus, amendment or supplement or Issuer Free Writing Prospectus
as proposed to be filed with copies of all documents proposed to be filed, which
documents shall be subject to the reasonable review of such Selling Holder and
Underwriter, if any, and their respective counsel and not file any such
registration statement, prospectus, amendment or supplement or Issuer Free
Writing Prospectus to which any Selling Holder or the Underwriter, if any, shall
reasonably object; provided, that the Company shall not be responsible for any
delay in filing due to such objections. The Company shall thereafter furnish or
make available to such Selling Holder and Underwriter, if any, such number of
conformed copies of such registration statement, each amendment and supplement
thereto (and upon request, all exhibits thereto and documents incorporated by
reference therein), the prospectus included in such registration statement
(including each preliminary prospectus), any Issuer Free Writing Prospectus and
such other documents as such Selling Holder or Underwriter may reasonably
request in order to facilitate the disposition of the Registrable Securities
owned by such Selling Holder.

 

(c)     After the filing of the registration statement, the Company will
promptly notify each Selling Holder of Registrable Securities covered by such
registration statement of (i) any stop order issued or threatened by the
Commission or any order by the Commission or any other regulatory authority
preventing or suspending the use of any preliminary or final prospectus or the
initiation or threatening of any proceedings for such purposes, (ii) any written
comments by the Commission or any request by the Commission or any other federal
or state governmental authority for amendments or supplements to such
registration statement or for additional information or (iii) the receipt by the
Company of any notification with respect to the suspension of the qualification
of the Registrable Securities for offering or sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose.

 

(d)     The Company will promptly take all reasonable actions required to
prevent, or obtain the withdrawal of, any stop order or other order suspending
the use of any preliminary or final registration statement.

 

 

--------------------------------------------------------------------------------

 

 

(e)     The Company will use reasonable best efforts to (i) register or qualify
the Registrable Securities under such other securities or blue sky laws of such
jurisdictions in the United States (where an exemption does not apply) as any
Selling Holder or managing Underwriter or Underwriters, if any, reasonably (in
light of such Selling Holder’s intended method of disposition) requests and
(ii) cause such Registrable Securities to be registered with or approved by such
other governmental agencies or authorities as may be necessary by virtue of the
business and operations of the Company and do any and all other acts and things
that may be reasonably necessary or advisable to enable such Selling Holder to
consummate the disposition of the Registrable Securities owned by such Selling
Holder; provided that the Company will not be required to qualify generally to
do business in any jurisdiction where it would not otherwise be required to
qualify but for this clause (e).

 

(f)     The Company will promptly notify each Selling Holder of Registrable
Securities, at any time when a prospectus covering the resale of such
Registrable Securities is required to be delivered under the Securities Act, of
(i) the Company’s receipt of any notification of the suspension of the
qualification of such Registrable Securities for sale in any jurisdiction,
(ii) the occurrence of an event requiring the preparation of a supplement or
amendment to such prospectus so that, as thereafter delivered to the purchasers
of such Registrable Securities, such prospectus will not contain an untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading and promptly make
available to each Selling Holder any such supplement or amendment and (iii) make
available or deliver to each Selling Holder and each Underwriter, if any,
without charge, as many copies of the applicable prospectus (including each
preliminary prospectus), any amendment or supplement thereto and such other
documents necessary to facilitate the disposition of the Registrable Securities
as such Selling Holder or Underwriter may reasonably request.

 

(g)     The Company will promptly (i) incorporate in a prospectus supplement or
post-effective amendment such information as the Underwriter or the applicable
Selling Holders reasonably request be included therein relating to the plan of
distribution with respect to such Registrable Securities, and make all required
filings of such prospectus supplement or post-effective amendment, (ii) in the
case of such a post-effective amendment, use reasonably best efforts to cause
such post-effective amendment to be declared effective by the Commission as soon
as reasonably possible (if such post-effective amendment is not automatically
effective upon filing with the Commission), and (iii) make available or furnish
to each Selling Holder and each Underwriter, if any, without charge, as many
conformed copies as such Selling Holder or Underwriter may reasonably request of
the applicable registration statement and any amendment or post-effective
amendment thereto, including financial statements and schedules, all documents
incorporated therein by reference and all exhibits (including those incorporated
by reference); provided, that the Company shall have no obligation to
incorporate any information if the Company reasonably expects that so doing
would cause such registration statement, prospectus supplement or post-effective
amendment to contain an untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

 

(h)     The Company will enter into customary agreements (including an
underwriting agreement, if any, in customary form) and use reasonable best
efforts to take such other actions as the applicable Selling Holders or
Underwriters, if any, reasonably request and that are required for the
disposition of such Registrable Securities, including, without limitation,
(A) obtaining for delivery to such Selling Holders or the purchaser(s) of the
relevant Registrable Securities or Underwriters, as the case may be, with copies
to such Selling Holders, an opinion or opinions from counsel for the Company
dated as of the closing date of the applicable offering, in the form customarily
given in opinions of the Company’s counsel to underwriters in underwritten
registered offerings, which opinions shall be reasonably satisfactory to such
Underwriters and their counsel, (B) in the case of an underwritten offering,
obtaining for delivery to such Underwriters, with copies to such Selling
Holders, a comfort letter from the Company’s independent certified public
accountants in customary form and covering such matters of the type customarily
covered by comfort letters as such Underwriters reasonably request, dated the
date of the relevant underwriting agreement and brought down to the closing of
the relevant underwritten offering, and (C) cooperating with such Selling
Holders and Underwriters and their respective counsel in connection with any
other filings required to be made with FINRA (if any).

 

 

--------------------------------------------------------------------------------

 

 

(i)     The Company will make available upon reasonable notice and during normal
business hours for inspection by any applicable Underwriter and any attorney,
accountant or other professional retained by any such Underwriter (collectively,
the “Inspectors”), all financial and other book and records, pertinent corporate
documents and books and records relating to the properties of the Company or its
subsidiaries (collectively, the “Records”) as shall be reasonably necessary to
enable them to exercise their due diligence responsibility, and cause the
officers, directors and employees of the Company and its subsidiaries to supply
all information reasonably requested by any Inspector in connection with such
registration statement and related due diligence defense, provided that such
Records that are furnished by the Company and that are non-public shall be used
only in connection with such registration .

 

(j)     The Company will otherwise use reasonable best efforts to comply with
all applicable rules and regulations of the Commission, and make available to
its securityholders, as soon as reasonably practicable, an earnings statement
covering a period of 12 months, beginning within three months after the
effective date of the registration statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the Securities Act and Rule 158 of
the Commission promulgated thereunder (or any successor rule or regulation
hereafter adopted by the Commission).

 

(k)     The Company may require each applicable Selling Holder to promptly
furnish in writing to the Company such information regarding such Selling
Holder, the Registrable Securities held by it and the intended method of
disposition of the Registrable Securities as the Company may from time to time
reasonably request and such other information as may be legally required in
connection with such registration.

 

(l)     Each Selling Holder agrees that it will promptly notify the Company at
any time when a prospectus relating to the registration of such Registrable
Securities is required to be delivered under the Securities Act of the happening
of an event as a result of which information previously furnished by such
Selling Holder to the Company in writing for inclusion in such prospectus
contains an untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances in which they were made.

 

(m)     In the case of an underwritten offering, the Company will cooperate with
the customary marketing efforts of the Underwriters, including, without
limitation, providing information and materials and making appropriate senior
executive officers of the Company available to participate in meetings,
customary “road show” presentations and/or investor conference calls to market
the Registrable Securities that may be reasonably requested by the Underwriters
in any such underwritten offering and otherwise to reasonably facilitate,
cooperate with, and participate in each proposed offering contemplated herein
and customary selling efforts related thereto.

 

(n)     In the case of an Overnight Underwritten Offering (if the Company is
permitted to conduct a takedown off of a Shelf Registration Statement in the
form of an Overnight Underwritten Offering), the Company will use its reasonable
best efforts to effect the registration and the sale of the applicable
Registrable Securities in accordance with the intended method of disposition
thereof as quickly as practicable; provided that the applicable Selling Holders
provide the Company with at least three (3) Business Days’ notice of such
offering.

 

(o)     The Company will provide a transfer agent, registrar and CUSIP number
for all the applicable Registrable Securities no later than the effective date
of the applicable registration statement.

 

 

--------------------------------------------------------------------------------

 

 

(p)     The Company will use commercially reasonable efforts to cooperate with
the applicable Selling Holders and/or Underwriters, as the case may be, to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be sold and not bearing any restrictive legends, and
enable such Registrable Securities to be in such denomination (consistent with
the provisions of the governing documents thereof) and registered in such names
as each Selling Holder or Underwriter, as the case may be, may reasonably
request at least three (3) Business Days prior to any sale of Registrable
Securities.

 

Section 2.07     Registration Expenses. In connection with any registration
statement required to be filed hereunder, the Company shall pay the following
registration expenses incurred in connection with the registration hereunder
(the “Registration Expenses”), regardless of whether such registration statement
is declared effective by the Commission: (i) all registration and filing fees,
and any other fees and expenses associated with filings required to be made with
the SEC or FINRA, (ii) fees and expenses of compliance with securities or blue
sky laws (including reasonable fees and disbursements of counsel in connection
with blue sky qualifications of the Registrable Securities), (iii) all printing,
duplicating, word processing, messenger, telephone, facsimile and delivery
expenses (including expenses of printing certificates for the Registrable
Securities in a form eligible for deposit with The Depository Trust Company and
of printing prospectuses), (iv) the fees and expenses incurred in connection
with the listing of the Registrable Securities on NASDAQ or other applicable
national securities exchange, and (v) reasonable fees and disbursements of
counsel for the Company and customary fees and expenses for independent
certified public accountants retained by the Company (including the expenses of
any comfort letters requested pursuant to Section 2.06(h)). The Company shall
have no obligation to pay any underwriting fees, discounts or commissions
attributable to the sale of Registrable Securities or any transfer taxes
relating to the registration or sale of the Registrable Securities, nor will the
Company have any obligation to pay any attorneys’ or other advisors’ fees of the
Selling Holders.

 

Section 2.08     Indemnification by the Company. The Company agrees to indemnify
and hold harmless, to the full extent permitted by law, each Selling Holder,
each member, limited partner or general partner thereof, each member, limited
partner or general partner of each such member, limited or general partner, each
of their respective Affiliates, officers, directors, stockholders, employees,
advisors, and agents and each Person, if any, who controls such Persons within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act and each of their respective Representatives from and against any and all
losses, penalties, judgments, suits, costs, claims, damages, liabilities and
expenses (including reasonable costs of investigation and legal expenses) (each,
a “Loss”, and collectively, “Losses”) that (a) arise out of or are based upon
any untrue statement or alleged untrue statement of a material fact contained in
any registration statement or prospectus relating to such Registrable Securities
or any amendment or supplement thereto, any preliminary prospectus or any Issuer
Free Writing Prospectus (in each case, including any document incorporated by
reference therein), or that arise out of or are based upon any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, except insofar as such Losses arise out of
or are based upon any such untrue statement or omission or alleged untrue
statement or omission with respect to information relating to such Selling
Holder that was included in reliance upon and in conformity with information
furnished in writing to the Company by such Selling Holder or on such Selling
Holder’s behalf expressly for inclusion therein or that are due to such Selling
Holder’s failure to deliver a copy of such registration statement or prospectus
relating to such Registrable Securities or any amendment or supplement thereto,
any preliminary prospectus or any Issuer Free Writing Prospectus (in each case,
including any document incorporated by reference therein) after the Company has
made available or furnished such Selling Holder with copies of the same prior to
any written confirmation of the sale of Registrable Securities, or (b) any
violation or alleged violation by the Company of any of its subsidiaries of any
federal, state, foreign or common law rule or regulation applicable to the
Company or any of its subsidiaries and relating to action or inaction in
connection with such registration, disclosure document or related document or
report. This indemnity shall be in addition to any liability the Company may
otherwise have. Such indemnity shall remain in full force and effect regardless
of any investigation made by or on behalf of such Selling Holder or any
Indemnified Party.

 

 

--------------------------------------------------------------------------------

 

 

Section 2.09     Indemnification by Holders of Registrable Securities. Each
Selling Holder agrees, severally but not jointly, to indemnify and hold harmless
the Company, its officers, directors and agents and each Person, if any, who
controls the Company within the meaning of either Section 15 of the Securities
Act or Section 20 of the Exchange Act and each of their respective
Representatives to the same extent as the foregoing indemnity from the Company
to such Selling Holder pursuant to Section 2.08, but only with respect to
(a) written information relating to such Selling Holder included in reliance
upon and in conformity with information furnished in writing by such Selling
Holder or on such Selling Holder’s behalf expressly for use in any registration
statement or prospectus relating to the Registrable Securities of such Selling
Holder or any amendment or supplement thereto, or any preliminary prospectus and
(b) any untrue statement or alleged untrue statement of a material fact
contained in any registration statement or prospectus relating to such
Registrable Securities, or any amendment or supplement thereto, any preliminary
prospectus or any Issuer Free Writing Prospectus (in each case, including any
document incorporated by reference therein), or that arise out of or are based
upon any omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading. Notwithstanding
the foregoing, in no event will the liability of a Selling Holder under this
Section 2.09 or Section 2.11 or otherwise hereunder exceed the net proceeds
actually received by such Selling Holder from the sale of its Registrable
Securities hereunder. This indemnity shall be in addition to any liability each
Selling Holder may otherwise have.

 

Section 2.10     Conduct of Indemnification Proceedings. In case any proceeding
(including any governmental investigation) shall be instituted involving any
Person in respect of which indemnity may be sought pursuant to Section 2.08 or
Section 2.09, such Person (an “Indemnified Party”) shall promptly notify the
Person against whom such indemnity may be sought (an “Indemnifying Party”) in
writing and the Indemnifying Party shall assume the defense thereof, including
the employment of counsel reasonably satisfactory to such Indemnified Party, and
shall assume the payment of all fees and expenses; provided that the failure of
any Indemnified Party to give such notice will not relieve such Indemnifying
Party of its obligations under Section 2.08 or Section 2.09, as applicable,
except to the extent such Indemnifying Party is materially prejudiced by such
failure. In any such proceeding, any Indemnified Party shall have the right to
retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Party unless (a) the Indemnifying Party and the
Indemnified Party shall have mutually agreed to the retention of such counsel or
(b) the named parties to any such proceeding (including any impleaded parties)
include both the Indemnified Party and the Indemnifying Party and representation
of both parties by the same counsel would be inappropriate due to actual or
potential differing interests between them. It is understood that the
Indemnifying Party shall not, in connection with any proceeding or related
proceedings in the same jurisdiction, be liable for the reasonable fees and
expenses of more than one separate firm of attorneys (in addition to any local
counsel) at any time for all such Indemnified Parties, and that all such fees
and expenses shall be reimbursed as they are incurred. In the case of any such
separate firm for the Indemnified Parties, such firm shall be designated in
writing by (i) in the case of Persons indemnified pursuant to Section 2.08, the
applicable Purchaser and (ii) in the case of Persons indemnified pursuant to
Section 2.09, the Company. The Indemnifying Party shall not be liable for any
settlement of any proceeding effected without its written consent, which consent
shall not be unreasonably withheld. No Indemnifying Party shall, without the
prior written consent of the Indemnified Party (which consent shall not be
unreasonably withheld, conditioned or delayed), effect any settlement of any
pending or threatened proceeding in respect of with any Indemnified Party is or
could have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement includes an unconditional release of
such Indemnified Party from all liability arising out of such proceeding without
any admission of liability by such Indemnified Party.

 

 

--------------------------------------------------------------------------------

 

 

Section 2.11    Contribution.

 

(a)     If the indemnification provided for in Section 2.08 or Section 2.09 is
held by a court of competent jurisdiction to be unavailable to an Indemnified
Party or insufficient in respect of any Losses referred to herein, then each
such Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such Losses as between the Company on the one hand and each Selling Holder on
the other, in such proportion as is appropriate to reflect the relative fault of
the Company and of each Selling Holder in connection with such statements or
omissions which resulted in such Losses, as well as any other relevant equitable
considerations. The relative fault of the Company on the one hand and of each
Selling Holder on the other shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by such party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.

 

(b)     The amount paid or payable by an Indemnified Party as a result of the
Losses referred to in Section 2.11(a) shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses reasonably incurred by
such Indemnified Party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this Section 2.11, no Selling
Holder shall be required to contribute any amount in excess of the amount by
which the total price at which the securities of such Selling Holder were
offered to the public exceeds the amount of any damages which such Selling
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation. The Selling Holder’s obligations to contribute
pursuant to this Section 2.11 are several in such proportion that the proceeds
of the offering received by such Selling Holder bears to the total proceeds of
the offering received by all the Selling Holders, and not joint.

 

Section 2.12     Participation in Underwritten Offerings. No Person may
participate in any underwritten offering hereunder unless such Person (a) agrees
to sell such Person’s securities on the basis provided in any underwriting
agreement (which shall be reasonably satisfactory to such Person in form and
substance) and (b) completes and executes all customary questionnaires and other
documents reasonably required under the terms of such customary underwriting
agreement.

 

Section 2.13     Rule 144. The Company covenants that it will timely file (or
obtain extensions in respect thereof and file within the applicable grace
period) any reports required to be filed by it under the Securities Act and the
Exchange Act to the extent required from time to time to enable Holders to sell
Registrable Securities without registration under the Securities Act within the
limitation of the exemptions provided by Rule 144 or Rule 144A. Upon the
reasonable request of any Holder, the Company will deliver to such Holder a
written statement as to whether it has complied with such requirements and, if
not, the specifics thereof.

 

Section 2.14     Limitation on Subsequent Registration Rights. From and after
the date of this Agreement, the Company shall not, without the prior written
consent of a majority in interest of the Holders, enter into any agreement with
any current or future holder of any securities of the Company that (a) would
allow such current or future holder to require the Company to include securities
in any Underwritten Shelf Offering or Underwritten Demand Offering or
(b) constitute contractual rights of the type described in Section 2.04(b)(i)
(i.e., that would allow such current or future holder to require the Company to
include securities in any Underwritten Piggy-Back Offering on a basis that has
priority over the Registrable Securities of the Selling Holders). The Company
hereby represents and warrants to the Holders that Schedule A hereto sets forth
a correct and complete list of all other currently effective registration rights
granted by the Company to other holders of its securities as of the date of this
Agreement.

 

 

--------------------------------------------------------------------------------

 

 

Section 2.15     Restriction on Sales of Common Stock. Without the Company’s
prior written consent, the Holders, collectively, shall not be permitted to sell
more than an aggregate of 2,000,000 shares of Common Stock (as such number shall
be adjusted for any conversion, dividend, stock-split, distribution or exchange,
merger, consolidation, exchange, recapitalization or reclassification or similar
transactions affecting such shares) pursuant to any Shelf Registration
Statement, Demand Registration Statement or Piggy-Back Registration Statement in
any quarter ending after the date of this Agreement.

 

Section 2.16     Termination. This Agreement shall terminate and be of no
further force or effect when there shall be no Registrable Securities
outstanding; provided, that Section 2.08, Section 2.09, Section 2.10 and Section
2.11 shall survive any such termination.

 

Article III
MISCELLANEOUS

 

Section 3.01     NASDAQ Listing. For so long as any Common Stock is listed on
the NASDAQ Global Market (“NASDAQ”) or any other stock exchange, the Company
shall use reasonable best efforts to cause any Registrable Securities to be
listed on the NASDAQ or such other exchange by the date that the Shelf
Registration Statement, Demand Registration Statement or Piggy-Back Registration
Statement, as applicable, has been declared effective by the Commission.

 

Section 3.02     Remedies. In addition to being entitled to exercise all rights
provided herein and granted by law, including recovery of damages, the Holders
shall be entitled to specific performance of the rights under this Agreement.
The Company agrees that monetary damages would not be adequate compensation for
any loss incurred by reason of a breach by it of the provisions of this
Agreement and hereby agrees to waive the defense in any action for specific
performance that a remedy at law would be adequate and any requirement of the
Holders to post a bond or provide an indemnity in any such action.

 

Section 3.03     Amendments and Waivers. The provisions of this Agreement may
not be amended, modified or supplemented without the written consent of the
Company and the Purchasers (on behalf of the Holders). Any waiver of, or consent
to the departure from, any provision of this Agreement must be in writing and
signed by the party entitled to the benefit of such provision. Any such waiver
or consent shall not operate or be construed as a waiver of any subsequent
non-compliance with, or as a consent to the departure from, any provision. No
failure or delay by any party to insist upon the strict performance of any
covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon any breach thereof shall constitute waiver of
any such breach or any other covenant, duty, agreement or condition.

 

Section 3.04     Notices.

 

(a)      All notices and other communications in connection with this Agreement
shall be made in writing by hand delivery, facsimile or air courier guaranteeing
overnight delivery:

 

if to Ahwanova: at Ahwanova’s most recent address on the books and records of
the Company with a copy to (which shall not constitute notice):

 

Cathy Jiang

5/F Plateno Group Plaza,No.300,Xinjiaoxi Road 

Haizhu District, Guangzhou, China, 510260

Email: cathy.jiang@asunion.com

Telephone: +86 15814584032

 

 

--------------------------------------------------------------------------------

 

 

if to the Bakay: at the Bakay’s most recent address on the books and records of
the Company; and

 

if to the Company:

 

Kona Grill, Inc.

15059 North Scottsdale Road, Suite 300

Scottsdale, Arizona 85254

Attention: Chief Executive Officer

 

in each case, or to such other address as the Holders or the Company may
hereafter specify in writing.

 

(b)     All such notices and communications shall be deemed to have been duly
given: at the time delivered by hand, if personally delivered; when receipt is
acknowledged, if sent by facsimile; on the next Business Day, if timely
delivered to an air courier guaranteeing overnight delivery, and when receipt is
acknowledged in writing by addressee or receipt is otherwise confirmed, if by
electronic mail.

 

Section 3.05     Successors and Assigns. Except as expressly provided in this
Agreement, the rights and obligations of the Holders under this Agreement shall
not be assignable by any Holder to any Person that is not a Holder, provided,
however, that the Holder may assign any of its rights, interests, or obligations
hereunder to an Affiliate of the Holder without the prior written consent of the
Company. The rights and obligations of the Company under this Agreement shall
not be assignable by the Company to any other Person. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

Section 3.06     Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Each party shall become
bound by this Agreement immediately upon affixing its signature hereto.

 

Section 3.07     Governing Law. The laws of the State of Delaware shall govern
this Agreement without regard to principles of conflict of Laws. All questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be determined in accordance with the provisions of the
Subscription Agreements.

 

Section 3.08     No Presumption. If any claim is made by a party relating to any
conflict, omission or ambiguity in this Agreement, no presumption or burden of
proof or persuasion shall be implied by virtue of the fact that this Agreement
was prepared by or at the request of a particular party or its counsel.

 

Section 3.10     Interpretation. Unless expressly provided for elsewhere in this
Agreement, this Agreement will be interpreted in accordance with the following
provisions: (a) the words “this Agreement,” “herein,” “hereby,” “hereunder,”
“hereof,” and other equivalent words refer to this Agreement as an entirety and
not solely to the particular portion, article, section, subsection or other
subdivision of this Agreement in which any such word is used; (b) examples are
not to be construed to limit, expressly or by implication, the matter they
illustrate; (c) the word “including” and its derivatives means “including
without limitation” and is a term of illustration and not of limitation; (d) all
definitions set forth herein are deemed applicable whether the words defined are
used herein in the singular or in the plural and correlative forms of defined
terms have corresponding meanings; (e) the word “or” is not exclusive, and has
the inclusive meaning represented by the phrase “and/or”; (f) a defined term has
its defined meaning throughout this Agreement and each exhibit and schedule to
this Agreement, regardless of whether it appears before or after the place where
it is defined; (g) wherever used herein, any pronoun or pronouns will be deemed
to include both the singular and plural and to cover all genders; (h) this
Agreement has been jointly prepared by the parties, and this Agreement will not
be construed against any Person as the principal draftsperson hereof or thereof
and no consideration may be given to any fact or presumption that any party had
a greater or lesser hand in drafting this Agreement; (i) the captions of the
articles, sections or subsections appearing in this Agreement are inserted only
as a matter of convenience and in no way define, limit, construe or describe the
scope or extent of such section, or in any way affect this Agreement; (j) any
references herein to a particular Section or Schedule means a Section or
Schedule to this Agreement unless otherwise expressly stated herein; and (k) all
references to days mean calendar days unless otherwise provided.

 

 

--------------------------------------------------------------------------------

 

 

Section 3.11     Severability. In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions contained herein shall not be affected or impaired thereby.

 

Section 3.12     Entire Agreement. This Agreement is intended by the parties as
a final expression of their agreement and intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein. This Agreement supersedes all
prior agreements and understandings between the parties with respect to such
subject matter.

 

Section 3.13     Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

 

Section 3.14     No Third Party Beneficiaries. Nothing express or implied herein
is intended or shall be construed to confer upon any person or entity, other
than the parties hereto and their respective successors and assigns and all
Indemnified Parties, any rights, remedies or other benefits under or by reason
of this Agreement.

 

(Remainder of page intentionally left blank; Signature page follows)

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written above.

 

 

COMPANY

           

Kona Grill, Inc.

               

By:

 

/s/ Christi Hing

 

Name:

Christi Hing

 

Title:

Chief Financial Officer

 

 

     

PURCHASERS

         

Ahwanova Limited

               

By:

 

/s/ Zheng Nan Yan

 

Name:

Zheng Nan Yan

 

Title:

Director

                                         

/s/ Berke Bakay

 

   

Berke Bakay

 

 

--------------------------------------------------------------------------------

 

 

Schedule A

 

 

 

None.

 